Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1231 Filed 08/25/21 Page 1 of 20




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 LAWRENCE PILLOW,

                     Plaintiff,
                                                 Case No. 20-CV-11360
       vs.
                                                 HON. GEORGE CARAM STEEH

 TROOPER JOSHUA HENRY,
 LIEUTENANT RICHARD SANCHEZ,
 and DETECTIVE PATRICK CECILE,

               Defendants.
 _________________________________/

           OPINION AND ORDER GRANTING DEFENDANTS’
       MOTIONS FOR SUMMARY JUDGMENT (ECF Nos. 43 and 44)

       In this civil rights case, plaintiff Lawrence Pillow alleges that

 defendant officers violated his Fourth, Fourteenth and Fifth Amendment

 rights by conducting a wrongful search, seizure and taking of his property.

 Plaintiff also asserts state law claims of seizure and gross negligence. The

 defendant officers are named in their official and individual capacities. (ECF

 No. 36). Defendants Joshua Henry and Richard Sanchez are employed by

 the City of Detroit Police Department. 1 Defendant Patrick Cecile is



 1
  Claims against the City of Detroit were dismissed with prejudice by stipulation of the
 parties. (ECF No. 49)
                                           -1-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1232 Filed 08/25/21 Page 2 of 20




 employed by the Wayne State University Police Department. 2 The matter is

 before the Court on defendants’ motions for summary judgment under Fed.

 R. Civ. P. 56(a). Upon a careful review of the written submissions, the

 Court deems it appropriate to render its decision without a hearing pursuant

 to Local Rule 7.1(f)(2). For the reasons set forth below, defendants’

 motions for summary judgment are GRANTED.

                            FACTUAL BACKGROUND

       In 2014, Lawrence Pillow purchased the property located at 9555

 Chalmers in Detroit (the “Property”). The Property had previously operated

 as a funeral parlor and Pillow hoped to restore and re-open it. Pillow

 testified that before he acquired the Property it had sustained “quite a bit” of

 damage due to vandalism and had been stripped of copper and mechanical

 equipment. (Pillow dep. p. 98). At the time of his deposition, taken seven

 years after he purchased the Property, Pillow was still doing renovations

 and had not turned on any of the utilities. Id. at 99.

       On August 22, 2018, a murder took place near the Property. The

 murder was being investigated by the Detroit Police Department (“DPD”)

 Homicide Task Force (“Task Force”). The Task Force is a multi-agency unit



 2
  Wayne State University Police Department is not an intended party to this case, as
 made clear in plaintiff’s responsive pleading. (ECF No. 47, PageID.961)
                                          -2-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1233 Filed 08/25/21 Page 3 of 20




 that includes the Michigan State Police, Alcohol Tobacco and Firearms, the

 Federal Bureau of Investigation, the Drug Enforcement Agency and the

 Wayne State University Police Department. Defendant Henry described the

 chain of command as the Detective Sergeant of Due Process at the top,

 followed by the Michigan State Police Homicide Task Force commander

 and then Defendant Lieutenant Sanchez (Henry dep. p. 10).

      Defendant Officer Cecile was the Officer in Charge (“OIC”) of the

 homicide investigation. Cecile was employed as a Public Safety Officer with

 the Wayne State University Police Department and was on loan to the DPD

 and assigned to the Task Force in 2016. As the OIC, Cecile coordinated

 the investigation. While at the murder scene, Cecile observed video

 cameras on the Property. Pillow had installed the cameras on the exterior

 of the building to deter vandalism and theft after suffering repeated break-

 ins. (Pillow dep. p. 11). The cameras had wires attached to them and they

 appeared to be operational when viewed from the street. Id. at 11-12.

      Cecile’s attempts to contact the owner of the Property by knocking on

 the door as well as placing phone calls were unsuccessful. Cecile then

 requested that Henry obtain a search warrant. On August 23, Henry

 submitted an Application and Affidavit for a warrant to search the Property

 for video recordings that may have captured evidence related to the


                                      -3-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1234 Filed 08/25/21 Page 4 of 20




 murder. Wayne County Circuit Court Judge Margaret M. VanHouten

 approved the warrant. Pillow does not challenge the validity of the search

 warrant.

       The search warrant was executed in the afternoon of August 23 by

 defendants and other Task Force members. After knocking and

 announcing their presence, the entry team used a hand-held battering ram

 to open the front door. The front door was damaged during this process,

 but it was still on its hinges. The entry team then proceeded to secure the

 location.

       Pillow arrived at the Property during the execution of the search

 warrant after neighbors alerted him that the police had entered his

 Property. He was visibly upset about his front door being broken. Henry

 gave Pillow a copy of the search warrant and other officers directed him to

 Sanchez as the supervisor. Sanchez explained they were looking for

 footage from the video cameras. Pillow told him the cameras were not

 operational and there was no video. Sanchez gave Pillow information to

 request reimbursement from the City of Detroit for the damage done to the

 front door. The search ultimately revealed that there were no video

 recording or storage devices found and the cameras were not operational.




                                     -4-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1235 Filed 08/25/21 Page 5 of 20




       Pillow contends that he entered the Property during the execution of

 the search warrant and saw officers throwing boxes around and breaking

 tiles. (Pillow dep. pp. 27, 31). He also claims that eight interior doors were

 broken although they had not been locked and had no reason to be

 damaged. Id. at 45, 49, 50. He contends that damage was done to an

 antique organ, a piano, a casket, toilet bowls, desks, the attic door and

 stairs, a lamp, and that a box of funeral flags was missing altogether. Id. at

 51-71. Pillow also alleges that items were taken from his Property later that

 night because the front door sustained damage and was no longer able to

 be locked.

       At his deposition, Pillow testified that because of this incident he

 suffers depression, hypertension and high blood pressure. Id. at 74-75. He

 contends that he can no longer perform his work as a truck driver because

 he cannot pass the physical examination. Id. at 76. However, medical

 records from February 2020 indicate Pillow does not have, and has never

 had, high blood pressure, anxiety, depression, nervousness or other mental

 health problems. (ECF No. 44-9, PageID.938).

       Defendants each described the condition of the Property when they

 first entered as being in a state of general disrepair. According to Cecile,

 “the rooms were tight and messy with lots of things strewn about.” (Cecile


                                       -5-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1236 Filed 08/25/21 Page 6 of 20




 Aff’d ¶ 20). Lt. Sanchez testified that when he entered the Property “[i]t

 looked like it was under construction and disarray.” (Sanchez dep. p. 29).

 Henry testified, “[t]here was garbage and debris all about the whole entire

 property, there were certain rooms we really couldn’t even get into because

 of the amount of items that were just thrown about in there. It was not a

 well-kept or maintained property whatsoever.” (Henry dep. p. 41).

       Other than damaging the front door upon entry, each defendant

 denies causing damage to the Property and states they did not witness any

 other officer do damage to anything inside the building or take anything out

 of the building. (Sanchez dep. pp. 29-30; Henry dep. pp. 24, 41; Cecile

 Aff’d ¶ 22). Pictures are routinely taken before and after a search warrant

 is executed to document the condition of the property. (Sanchez dep. p.

 24). In this case, pictures were taken but they could not be found in the

 homicide file, where they are routinely stored. Id. at 11, 24. Pillow did not

 have any pictures of the Property taken before the search and the pictures

 he produced during discovery fail to show the damage he alleges resulted

 from execution of the search warrant by defendants. In fact, many of the

 pictures Pillow produced were from other properties altogether.




                                       -6-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1237 Filed 08/25/21 Page 7 of 20




       Pillow clearly testified at his deposition that he did not observe the

 defendants, or anyone else, cause any of the damage alleged, or remove

 any of the items alleged.

                  STANDARD FOR SUMMARY JUDGMENT

       Federal Rule of Civil Procedure 56(c) empowers the court to render

 summary judgment "forthwith if the pleadings, depositions, answers to

 interrogatories and admissions on file, together with the affidavits, if any,

 show that there is no genuine issue as to any material fact and that the

 moving party is entitled to judgment as a matter of law." See Redding v. St.

 Eward, 241 F.3d 530, 532 (6th Cir. 2001). The standard for determining

 whether summary judgment is appropriate is "'whether the evidence

 presents a sufficient disagreement to require submission to a jury or

 whether it is so one-sided that one party must prevail as a matter of law.'"

 Amway Distributors Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390

 (6th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

 52 (1986)). The evidence and all reasonable inferences must be construed

 in the light most favorable to the non-moving party. Tolan v. Cotton, 572

 U.S. 650, 660 (2014); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001).

 "[T]he mere existence of some alleged factual dispute between the parties


                                       -7-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1238 Filed 08/25/21 Page 8 of 20




 will not defeat an otherwise properly supported motion for summary

 judgment; the requirement is that there be no genuine issue of material

 fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

 (emphasis in original); see also National Satellite Sports, Inc. v. Eliadis,

 Inc., 253 F.3d 900, 907 (6th Cir. 2001).

       If the movant establishes by use of the material specified in Rule

 56(c) that there is no genuine issue of material fact and that it is entitled to

 judgment as a matter of law, the opposing party must come forward with

 "specific facts showing that there is a genuine issue for trial." First Nat'l

 Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

 or denials in the non-movant's pleadings will not meet this burden, nor will

 a mere scintilla of evidence supporting the non-moving party. Anderson,

 477 U.S. at 248, 252. Rather, there must be evidence on which a jury

 could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

 Anderson, 477 U.S. at 252).

                                    ANALYSIS

 I.    Official Capacity Claims

       Plaintiff’s Second Amended Complaint names the defendant officers

 in their individual and official capacities. “A suit against an individual in his


                                        -8-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1239 Filed 08/25/21 Page 9 of 20




 official capacity is the equivalent of a suit against the governmental entity.”

 Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). “As long as the

 governmental entity receives notice and an opportunity to respond, an

 official-capacity suit ‘imposes liability on the entity that he represents.’”

 Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (quoting Brandon v. Holt,

 469 U.S. 464, 471–72 (1985)). Plaintiff named the City of Detroit as a

 defendant along with the individual officers, but plaintiff later dismissed his

 claims against the City of Detroit (ECF No. 49). Plaintiff also made clear in

 his responsive pleading that he is not asserting claims against Cecile’s

 governmental entity employer, Wayne State University. (ECF No. 47,

 PageID.961). Because the Court treats official capacity claims as claims

 against the entity itself, and those entities are not intended to be parties to

 this action, plaintiff does not bring a valid official capacity claim against the

 individual defendants. See Miller v. Calhoun County, 408 F.3d 803, 817

 (6th Cir. 2005) (“Accordingly, as it appears that [defendants] are being sued

 in their official capacities, we treat the claims against them as being claims

 against the County.”) Therefore, the claims made against the defendants

 in their official capacities are dismissed.




                                        -9-
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1240 Filed 08/25/21 Page 10 of 20




 II.   Section 1983 – Constitutional Violations

       A.    Qualified Immunity - Standard

       Qualified immunity is a defense that shields officials from civil liability

 if their conduct “does not violate clearly established rights of which a

 reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982));

 Everson v. Leis, 556 F.3d 484, 493 (6th Cir. 2009). Qualified immunity is a

 legal question for the court to resolve. Elder v. Holloway, 510 U.S. 510, 516

 (1994); Tucker v. City of Richmond, 388 F.3d 216, 219 (6th Cir.2004). In

 determining whether a defendant is entitled to qualified immunity, the court

 analyzes (1) whether, considering the allegations in the light most favorable

 to the party injured, the officer’s conduct violated a constitutional right, and

 (2) whether that right was clearly established. Richmond v. Huq, 885 F.3d

 928, 947 (6th Cir. 2018) (citation omitted).

       When a defendant raises qualified immunity as a defense, the plaintiff

 bears the burden of demonstrating that the defendant is not entitled to

 qualified immunity. After a summary judgment motion is filed, a plaintiff can

 no longer rely on allegations made in the complaint. Rather, they must set

 forth specific facts showing there is a genuine issue of material fact for trial.

 Skousen v. Brighton High Sch., 305 F.3d 520, 527 (6th Cir. 2002). To


                                       - 10 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1241 Filed 08/25/21 Page 11 of 20




 establish a liability under § 1983, “a plaintiff must plead that each

 Government-official defendant, through the official’s own individual actions,

 has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009);

 Murphy v. Grenier, 406 F. App’x 972, 974 (6th Cir. 2011). In other words,

 each defendant must be “personally involved” in the unconstitutional action.

 Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010).

       Vicarious liability is inapplicable to § 1983 suits, such that “each

 Government official, his or her title notwithstanding, is only liable for his or

 her own misconduct.” Iqbal, 556 U.S. at 677. Consequently, “[a] plaintiff

 must therefore show how each defendant ‘directly participated in the

 alleged misconduct, at least by encouraging, implicitly authorizing,

 approving or knowingly acquiescing in the misconduct, if not carrying it out

 himself.’” Gardner v. Evans, 920 F.3d 1038, 1051 (6th Cir. 2019) (quoting

 Flagg v City of Detroit, 715 F.3d 165, 174 (6th Cir. 2013)).

       B.    Fourth Amendment Illegal Search and Seizure

       Generally, officers are “entitled to rely on a judicially secured warrant

 for immunity from a § 1983 action for illegal search and seizure.” Yancey v.

 Carroll Cnty., Ky., 876 F.2d 1238, 1243 (6th Cir. 1989) (citing Malley v.

 Briggs, 475 U.S. 335, 344–45 (1986)). In this case plaintiff does not

 challenge that probable cause existed for the issuance of the search


                                       - 11 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1242 Filed 08/25/21 Page 12 of 20




 warrant, nor did he observe any of the three defendant officers act outside

 the scope of the search warrant. Furthermore, plaintiff clearly testified that

 he did not see anyone cause damage to anything inside the Property, nor

 did he see anyone take anything from the Property. (Pillow dep. pp. 30-31,

 52-53, 56-60, 62, 63, 67, 69-74, 83-86, 91-92, 101, 104).

       Rather, plaintiff maintains that because the defendant officers were

 on the scene during the search, they were liable for any damage that

 occurred during the execution of the search warrant. Plaintiff has offered no

 evidence that any of the individual officers personally damaged or stole any

 of the various items plaintiff refers to in his complaint or deposition.

       Plaintiff cites to the Sixth Circuit’s decision in Hill v. McIntyre, 884

 F.2d 271 (1989) as setting the standard of reasonableness for searches

 causing excessive damage to property. The court held that in a § 1983

 action, the district court must determine not whether destruction was

 "reasonably necessary to effectively execute a search warrant" but whether

 the plaintiff has raised factual issues to be submitted to the jury on this

 point. Id. at 278 (quoting Tarpley v. Greene, 684 F.2d 1, 9 (D.C.Cir.1982)).

 In Hill, the plaintiffs and defendants testified in opposition about the

 condition of the house before the search took place. Photographs and even

 one officer’s testimony supported a finding that plaintiffs raised a factual


                                       - 12 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1243 Filed 08/25/21 Page 13 of 20




 issue as to the reasonableness of the destruction committed in their home.

 Id. (the officer “testified that he sensed soon after entering that the house

 did not appear to be a drug house, yet he permitted the destruction to

 continue for thirty minutes to an hour before heeding Alicia Hill --whom he

 then considered to be trustworthy --that the drug house was next door.”)

       In this case, there is no evidence to support plaintiff’s allegations of

 damage to the Property, other than the admitted damage done to the front

 door upon entry. The most plaintiff saw was other officers dumping items

 from boxes and desk drawers as they executed the search, but this does

 not support his claims. Plaintiff provides no evidence from which a jury

 could reasonably conclude that defendants caused the claimed damages to

 the roof and pillars, organ, piano, casket, ladder, toilets, doors, desks,

 windows, and lamp. Some photographs provided by plaintiff in discovery

 show floors, ceilings, pillars and a roof in a state of general disrepair. This

 is consistent with testimony from both sides that the property was in

 disrepair and was undergoing renovations. Other photographs show holes

 in walls and items piled up in rooms. However, at plaintiff’s deposition, he

 admitted that many of these photographs were from properties other than

 the one involved in this case. (Pillow dep. pp. 78, 80, 90).




                                       - 13 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1244 Filed 08/25/21 Page 14 of 20




       Plaintiff testified that the damage to the roof and pillars was caused

 by the police using a firetruck to remove the front door. Ultimately,

 however, plaintiff seems to agree that a battering ram was used to open the

 front door. (ECF No. 48, PageID.1093). There is no evidence to support a

 reasonable conclusion that the defendants, even by using a battering ram

 to open the front door, could have caused the damage claimed to the roof

 or pillars.

       Regarding his health, plaintiff provided medical documentation

 showing that he never had the conditions he identified at his deposition.

 (ECF No. 44-9, PageID.938). The medical record was signed and certified

 by plaintiff on February 24, 2020 as “accurate and complete.” Therefore,

 plaintiff’s own evidence demonstrates that he met the federal standards

 related to medical for a commercial driver’s license.

       Viewing the record before the Court as a whole, there is not a

 genuine issue of material fact for trial. The Court finds that defendants are

 immune from suit with regard to plaintiff’s Fourth Amendment illegal search

 and seizure claim.

       C.      Fifth Amendment Taking Claim

       As it relates to the items that were allegedly taken from the Property,

 plaintiff places the responsibility on defendants because they damaged the


                                      - 14 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1245 Filed 08/25/21 Page 15 of 20




 front door such that the Property could not be secured against intruders.

 Courts cannot hear takings clause claims unless the property owner has

 been denied a remedy. City of Monterey v. Del Monte Dunes at Monterey,

 Ltd., 526 U.S. 687, 721 (1999). Here, plaintiff submitted a claim for property

 damage to the City of Detroit. (ECF No. 44-5, PageID.862). Plaintiff’s claim

 form stated that the “doors” needed to be replaced and included a list of

 additional damaged and missing items for which he was seeking recovery.

 The claim form directs a claimant to include two estimates for damages, but

 plaintiff only included one quote to replace nine doors for $12,668. The total

 of the alleged damages submitted on the claim form was $45,778. No

 quotes were provided for any of the other damages listed.

       First, the City offered to pay $2,500 for the uncontested damage to

 the front door, but plaintiff declined to take the offer. Plaintiff cannot now

 bring a § 1983 claim for damages to the front door because he was offered

 a remedy. To the extent he does not believe that remedy to be fair, plaintiff

 failed to provide two estimates for the alleged damages as required, so he

 failed to properly use the process that was provided to him.3




 3
  It also appears that the claim form was submitted more than 45 days from the date the
 damage was incurred, making the claim untimely. (ECF No. 44-5, PageID.862).
                                         - 15 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1246 Filed 08/25/21 Page 16 of 20




        Second, plaintiff admits he did not observe defendants committing the

 alleged takings, nor does he even allege that they took anything from the

 Property. There being no factual issue for trial, defendants are entitled to

 qualified immunity on the Fifth Amendment claim.

        D.    Failure to Intervene

        To prevail on a failure to intervene claim, plaintiff must show that the

 defendants (1) observed or had reason to know that constitutional harm

 would occur; and (2) had the opportunity and means to prevent it. Sheffey

 v. City of Covington, 564 Fed. Appx. 783, 793 (6th Cir. 2014). Plaintiff has

 not plead, nor has he identified any evidence to support, that any of the

 defendants observed or had reason to know of allegedly unconstitutional

 conduct and had the opportunity and means to prevent such conduct.

 Instead, plaintiff merely testified that defendants were present and/or were

 in charge during the search, so they are responsible for everything that

 allegedly occurred during the search. Plaintiff’s failure to intervene claim

 against the defendant officers cannot survive and will be dismissed.

 III.   State Law Violation of Duty of Care

        Count II of the Second Amended Complaint asserts that defendants

 violated their duty of care under state law by failing to act in good faith

 while searching plaintiff’s property in an unreasonable manner outside the


                                       - 16 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1247 Filed 08/25/21 Page 17 of 20




 scope of the search warrant. Lower level governmental employees are

 immune from intentional tort liability when they are:

       (1)   acting during the course of their employment and acting, or
             reasonably believe they are acting, within the scope of their
             authority;

       (2)   acting in good faith; and

       (3)   performing discretionary, as opposed to ministerial acts.

 Odom v. Wayne County, 482 Mich. 459, 473-76 (2008) (citing Ross v.

 Consumers Power Co. (on Rehearing), 420 Mich. 567, 633, 634 (1984)).

       In executing a valid search warrant, the defendants were acting in the

 course of their employment and within the scope of their authority for

 purposes of the first element. There is no evidence to support a genuine

 issue of material fact that defendants were acting in good faith. They

 provided plaintiff with a copy of the search warrant as well as information

 so he could make a claim for the damage to his front door. As previously

 discussed, there is no evidence that any of the defendants damaged any

 property or knowingly stood by while another officer did so. Therefore, the

 second element is also met.

       The third element requires that the act performed be discretionary as

 opposed to ministerial. A ministerial act involves “merely an obedience to

 orders or the performance of a duty in which the individual has little or no


                                      - 17 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1248 Filed 08/25/21 Page 18 of 20




 choice.” Odom, 482 Mich. at 476. Examples of ministerial acts include

 “completing activity logs and police reports or following the procedures for

 booking an arrested person. Id. Discretionary acts, however, “require

 personal deliberation, decision, and judgment.” Id. Determining “whether

 there is reasonable suspicion to investigate or probable cause to arrest and

 to determine the amount of force necessary to effectuate an arrest” are

 examples of discretionary acts. Id.

       The execution of a search warrant involves considerable discretion in

 terms of how to conduct the search, what efforts to undertake to effectuate

 the search, and judgment in determining when to conclude the search.

 Indeed, courts have reasoned that the execution of a search warrant

 requires discretion. See Gordon v. Louisville-Jefferson County Metro Govt.,

 3:08-CV-00029, 2011 WL 777939, at *5 (W.D. Ky. Feb. 28, 2011), aff'd sub

 nom. Gordon v. Louisville/Jefferson County Metro Govt., 486 Fed. Appx.

 534 (6th Cir. 2012) (unpublished) (citing Pray v. City of Sandusky, 49 F.3d

 1154, 1159 (6th Cir. 1995)). The third element is clearly met in this case.

       Defendants have qualified immunity from intentional tort liability as

 alleged in Count II.




                                       - 18 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1249 Filed 08/25/21 Page 19 of 20




 IV.   Gross Negligence

       Plaintiff alleges that the defendants owed him a duty of care to

 properly execute the search warrant, investigate and supervise other

 officers. Plaintiff maintains that defendants were grossly negligent in

 executing their duties in this case.

       There is no claim for ordinary negligence under Michigan law against

 government employees. Mich. Comp. Laws § 691.1401, et seq. Therefore,

 defendants will not be liable unless plaintiff can show gross negligence,

 which is defined as “conduct so reckless as to demonstrate a substantial

 lack of concern for whether an injury results.” Mich. Comp. Laws §

 691.1407(8)(a). The conduct must not only be “the proximate cause of the

 injury or damage,” Mich. Comp. Laws § 691.1407(2)(c), it “must be the

 most immediate cause of a plaintiff’s injuries.” Tarlea v. Crabtree, 263 Mich.

 App. 80, 92 (2004).

       Plaintiff has alleged no facts nor presented any evidence that rises to

 the level of conduct by defendants that was so reckless as to demonstrate

 a lack of concern for whether an injury resulted from the search. Similarly,

 plaintiff cannot show that defendants were the proximate cause of any

 damage inflicted by others. The Court finds that defendants are protected

 by governmental immunity against plaintiff’s claim of gross negligence.


                                        - 19 -
Case 2:20-cv-11360-GCS-DRG ECF No. 53, PageID.1250 Filed 08/25/21 Page 20 of 20




                                    CONCLUSION

    Now, therefore, for the reasons stated in this opinion and order,

       IT IS HEREBY ORDERED that defendants’ motions for summary

 judgment (ECF Nos. 43 and 44) are GRANTED.

 Dated: August 25, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      August 25, 2021, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           - 20 -
